Citation Nr: 1541704	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO. 11-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for status post right knee medial meniscectomy currently evaluated as 10 percent disabling.

2. Entitlement to a higher initial evaluation for status post right knee medial meniscectomy (painful limited range of motion) currently evaluated as 10 percent disabling.

3. Entitlement to a higher initial evaluation for right lower extremity neuropathy currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to December 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision and a July 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In August 2015, the Veteran filed a Notice of Disagreement with regards to the latter decision, but the RO had issued a Supplemental Statement of the Case in July 2015. There is, therefore, no basis for a remand. Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACTS

1. The Veteran's right knee instability is manifested by slight, medial instability.
 
2. The Veteran's status post medial meniscectomy, right knee, is manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

3. Throughout the appeal period, the Veteran's status post right knee medial meniscectomy manifested painful compensable motion of the knee.

4. The Veteran's peripheral neuropathy of the right lower extremity is productive of a disability picture that is best characterized as mild neuritis of the sciatic nerve. 




CONCLUSIONS OF LAW

1. The criteria for a disability rating of 10 percent for instability of the right knee are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2015).

2. The criteria for a disability rating of 20 percent for an increased evaluation for status post right knee medial meniscectomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5258 (2015).

3. The criteria for a disability rating in excess of 10 percent for status post right knee medial meniscectomy (painful limited range of motion) are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5260 (2015).

4. The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Proper VCAA notice informs the claimant of any information and evidence not in the record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Only "generic notice," and not "veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim." See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155. Accordingly, there is no requirement that VA must notify a veteran of alternative diagnostic codes or potential "daily life" evidence. Id. 

In this case, the Veteran was advised in a July 2009 letter, sent prior to the initial adjudication of his claim in November 2009, of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence. The Veteran was specifically advised that the evidence must show that his disability had increased in severity, examples of types of lay or medical evidence that would substantiate such claim, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records. The Veteran was specifically advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman. Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions. 

With regard to the duty to assist, the Veteran's VA treatment records have been obtained and considered. The Veteran was afforded VA examinations in December 2009 and June 2015. The resulting medical evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claims. 
B. Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition. 38 C.F.R. §§ 3.102, 4.3; see Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Although a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. 

1. Post Right Knee Medial Meniscectomy

Service connection for post right knee medial meniscectomy was granted by a December 2002 rating decision, and such was assigned an initial disability rating of 10 percent, effective December 2, 2002. The Veteran did not file a notice of disagreement with the December 2002 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the December 2002 rating decision became final based on the evidence then of record. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015). 

The issue on appeal arises from a claim for an increased disability rating received on April 7, 2009. Thus, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; in this case, April 7, 2008, until VA makes a final decision on the claim. See Hart, 21 Vet. App. at 509-10; 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

In a January 2010 rating decision, the RO granted service connection for right knee status post medial meniscectomy at a 10 percent disability rating under Diagnostic Code 5259.

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage that is symptomatic. See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015). 

As the Veteran is currently assigned a 10 percent evaluation under Diagnostic Code 5259, he is receiving the maximum schedular rating under this Diagnostic Code. Therefore, he cannot receive an increased rating under Diagnostic Code 5259. However, the Board will consider whether he can receive an increased rating under any other diagnostic code relating to the knee. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg. Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. See 38 C.F.R. § 4.71, Plate II (2015). These diagnostic codes are addressed in the following section.

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §4.45. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint. See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee. A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

The Veteran underwent a VA examination in June 2015. The Veteran was diagnosed with right knee meniscal tear. The Veteran stated that his knee locks and pops and he requires a brace on a daily basis. The Veteran stated he has flare-ups but can still do everything he normally does, it just hurts more and he has to take it easy for a couple of hours. The examiner noted the Veteran's ranges of motion were: flexion limited to 110 degrees and extension to 0 degrees. The examiner noted pain on movement and objective evidence of localized tenderness or pain on palpation of the joint. Joint function was not further limited by pain, weakness, lack of endurance, fatigue or incoordination after repetitive use. The examiner noted that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups. The examiner noted that he was unable to say if pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups without mere speculation because the Veteran's condition was not "flared up" during the examination. The examiner noted the Veteran muscle strength testing was normal and there was no ankylosis. The examiner noted there the Veteran had 1+ medial instability. The examiner noted that the Veteran has a meniscal tear with frequent episodes of joint "locking" and joint pain. The examiner noted that the Veteran had a meniscectomy on March 23, 2011, and has a scar which is not painful or unstable and does not have a total are equal to or greater than 39 square cm. The Veteran claimed to consistently use a brace.

The claims folder contains no medical evidence indicating that the Veteran's left knee disability is manifested by ankylosis, impairment of the tibia and fibula, or symptoms other than those discussed above. As such, an increased rating cannot be assigned for the left knee under Diagnostic Codes 5256, or 5262-5263. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2015). 

Further, there is no evidence to support a higher disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206. In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating. See 38 C.F.R. §§ 4.40, 4.45 (2015); See also DeLuca, 8 Vet. App. at 206. Significantly, while the VA examiner noted the Veteran's complaints of pain, he indicated that the Veteran did not experience any additional limitation of motion with repetition. 

A rating is is warranted under Diagnostic Code 5257 because the Veteran has been diagnosed with recurrent subluxation or lateral instability. The Veteran reported symptoms of instability of the right knee and the June 2015 VA examiner made a specific finding that the Veteran has no instability in his right knee, except a small amount (+1, 0-5 millimeters) of medial instability. This can therefore only be characterized as mild, thus necessitating a 10 percent rating. The Veteran's own determination about the stability of his right knee is outweighed by the more probative findings of the June 2015 VA examiner, because the examiner's determinations are based on greater medical knowledge and experience. Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is also warranted under Diagnostic Code 5258 because the Veteran has been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

Additionally there have been no complaints or findings of any scar tenderness or being unstable or that the scarring described interferes with function. 38 C.F.R. §4.118 Diagnostic Codes 7804, 7805 (2015).

Thus, the Veteran is entitled to an initial 20 percent rating under DC 5258, particularly to capture locking symptoms, as well as a separate 10 percent rating under DC 5257, for mild instability.  A higher evaluation of 20 percent is not warranted for impairment of the knee unless the evidence shows moderate instability or moderate recurrent subluxation.

2. Post Right Knee Medial Meniscectomy (Painful Limited Range of Motion)

Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 10 percent rating, June 4, 2015, to the present. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees. A 10 percent rating is assigned for flexion of the leg limited to 45 degrees. A 20 percent rating is assigned for flexion of the leg limited to 30 degrees. A 30 percent rating is assigned for flexion of the leg limited to 15 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to five degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015). A 10 percent rating is assigned for extension of the leg limited to 10 degrees. See id. A 20 percent rating is assigned for extension of the leg limited to 15 degrees. See id. A 30 percent rating is assigned for extension of the leg limited to 20 degrees. See id. A 40 percent rating is assigned for extension of the leg limited to 30 degrees. See id. A 50 percent rating is assigned for extension of the leg limited to 45 degrees. See id.

In this case, the Veteran received a separate 10 percent evaluation for his post right knee medial meniscectomy (painful limited range of motion) based on painful motion of the knee. Under 38 CFR §4.59 VA is allowed to consider functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint. Since the Veteran demonstrated painful motion of the knee, the minimum compensable evaluation of 10 percent is assigned.

The Board considered and applied the provisions of 38 CFR §4.40 and §4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca and Mitchell v. Shinseki, 25 Vet. App. 32 (2011), under 38 CFR §4.59.

A higher evaluation of 20 percent is not warranted for limitation of flexion of the knee unless the evidence shows limitation of flexion of 16 to 30 degrees.

Additionally, a higher evaluation of 20 percent is not warranted for limitation of extension of the knee unless the evidence shows limitation of extension of 15 to 19 degrees.

A higher evaluation may be warranted if flexion is limited to 45 degrees or less and extension is limited to 10 degrees or more.

There is, therefore, no basis for a rating higher than 10 percent.

3. Right Lower Extremity Neuropathy

Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 10 percent rating, June 4, 2015, to the present. Fenderson, 12 Vet. App. at 126.

As directed by 38 C.F.R. § 4.124a , DC 8620, neuritis of the sciatic nerve, which is evaluated as incomplete paralysis, is assigned a 10 percent rating for mild incomplete paralysis; a 20 percent disability rating for moderate incomplete paralysis; a 40 percent disability rating for moderately severe incomplete paralysis; a 60 percent disability rating for severe incomplete paralysis with marked muscular atrophy; and an 80 percent disability rating for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2015). Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2015). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by these organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 (2015). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015). It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2015).

A June 2015 VA examination diagnosed the Veteran with right lower extremity neuropathy. The Veteran reported mild numbness of his right lower extremity. The examiner noted that the Veteran had normal reflexes and no muscle atrophy. The examiner noted that the Veteran had decreased sensitivity to light touch, vibration, and pinprick on the medial surface of the right lower leg between the knee and ankle. The examiner also noted that the Veteran had slightly decreased sensation to vibration extending onto the medial surface of the right foot. The examiner noted all the Veteran's right lower nerves were normal. The examiner noted the Veteran's deficit was sensory only and involved no paralysis. Therefore an evaluation of 10 percent was assigned for mild incomplete paralysis below the knee.

A higher evaluation of 20 percent is not warranted unless there is evidence of incomplete paralysis below the knee which is moderate.

4. Extraschedular consideration
In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's symptomatology. The most probative evidence is silent for any symptoms beyond pain and limitation of motion, and such are specifically contemplated by the rating criteria. The Veteran reported consistently needing a brace, but is employed full time and states that he can do everything he normally does. Layno, 6 Vet. App. at 470. Moreover, a July 2015 VA medical record indicates that the Veteran can climb stairs, swim, and play softball. The medical statements were consistent with the Veteran's own assessment and were, moreover, based on greater medical knowledge and experience, specifically, clinical observation and testing. Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that step two of Thun is not satisfied, as the record does not show marked interference with employment, frequent hospitalization, or similar factors. 38 C.F.R. § 3.321(b)(1); see Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).

In this regard, the Board notes that the Veteran is employed full-time and there is no evidence of any work missed due to his service-connected disabilities. There is no indication that the Veteran has taken unpaid leave or lost income in any other way. There is no evidence that he has been demoted, failed to obtain promotion, or suffered any other marked interference with employment due to the service-connected disabilities at issue. Finally, there is no evidence of frequent hospitalizations and the July 2015 VA medical record does not reference any 

additional problems. Accordingly, consideration of an extraschedular rating is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 


ORDER

An instability rating of 10 percent, but no higher, under DC 5257 is granted for the entire period on appeal.  

A rating of 20 percent under DC 5258 is granted for the entire period on appeal.  

A rating in excess of 10 percent is denied for painful limitation of motion.  

A rating in excess of 10 percent for right lower extremity neuropathy is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


